Citation Nr: 1822842	
Decision Date: 04/18/18    Archive Date: 04/25/18

DOCKET NO.  15-22 996A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Whether new and material evidence has been received to reopen the claim of entitlement to survivor's pension benefits, based on the permanent incapacity for self-support prior to attaining 18 years of age.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Appellant


ATTORNEY FOR THE BOARD

J. Smith-Jennings, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1941 to November 1941 and from October 1942 to December 1944.  He died in May 1987.  The appellant claims benefits as his helpless child.

This matter comes before the Board of Veterans' Appeals (Board) from a November 2013 decisional letter of the Department of Veterans Affairs (VA), Pension Management Center (PMC) in St. Paul, Minnesota.

The appellant testified at a hearing before the undersigned Veterans Law Judge (VLJ) in June 2017.  A transcript of the hearing is of record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the appellant's claim so that she is afforded every possible consideration.  38 U.S.C. § 5103A (2012); 38 C.F.R. § 3.159 (2017).

The appellant seeks survivor's pension benefits, based on the permanent incapacity for self-support prior to attaining 18 years of age.

Veterans with service of ninety days or more during a period of war are eligible for pension benefits.  Children of such veterans, when the veteran is deceased, are eligible for death pension benefits.  38 U.S.C. §§ 1521(j), 1542.  For purposes of determining eligibility as a claimant, a child must be unmarried and either must be under the age of 18, have become permanently incapable of self-support before the age of 18, or be between the ages of 18 and 23 and pursuing a course of instruction at an approved educational institution.  38 U.S.C. § 101 (4)(A)(ii); 38 C.F.R. § 3.57 (a)(1), 3.356.

In this regard, the Board denied entitlement to benefits on the basis of permanent incapacity for self-support prior to attaining 18 years of age, in a June 1998 decision.  The appellant later submitted a claim to reopen and the Agency of Original Jurisdiction (AOJ) deferred the issue of permanent incapacity for self-support for the appellant in an April 2011 rating decision.  Although the AOJ subsequently addressed the appellant's claim for survivor's pension benefits in November 2013 and November 2014 decision letters, both times the AOJ denied the claim based on income in excess of the maximum annual death pension limit, and failed to re-address the issue of permanent incapacity for self-support.  As consideration of such is central to the threshold issue of whether the appellant is eligible as a claimant, the Board finds that a remand is necessary for the AOJ to determine in the first instance whether the underlying eligibility claim may be reopened.    
 
Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

Adjudicate the application to reopen the claim of entitlement to survivor's pension benefits, based on the permanent incapacity for self-support prior to attaining 18 years of age.  If the benefits requested on appeal are not granted in full, the appellant and her representative should be furnished a supplemental statement of the case and provided an opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.  By this remand, the Board intimates no opinion as to any final outcome warranted.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).


_________________________________________________
S.C. KREMBS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

